DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 09/27/2022.
Applicant’s amendments filed 09/27/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 3-4 and 11; and the addition of new claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,629,613 to Shimizu et al. (hereinafter Shimizu).
With respect to Claim 1, Shimizu discloses a semiconductor storage device (e.g., three-dimensional vertical NAND string memory devices including charge storage layer) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 1, lines 9-13; Col. 6, lines 1-10; Cols. 8-32) comprising:
       a first semiconductor layer (e.g., the source-level material layers 10’ including lower source-level semiconductor layer 112, an upper source-level semiconductor layer 116, and the source contact layer 114) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 8, lines 4-56; Col. 9, lines 16-61; Col. 23, lines 27-67; Col. 24, lines 1-25) containing impurities;
       a stacked body (e.g., 132, 146, 232, 246) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 27, lines 4-16) provided above the first semiconductor layer (e.g., 10’), and including insulating layers (e.g., 132,232) and conductive layers (e.g., 146,246) that are alternately stacked;
       a semiconductor body (e.g., a vertical semiconductor channel material layer 60) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 19, lines 5-9; Col. 20, lines 15-42; Col. 28, lines 35-54) penetrating through the stacked body (e.g., 132, 146, 232, 246) in a stacking direction (a vertical direction in Figs. 13E and 19) to reach the first semiconductor layer (e.g., the source-level layers 10’ including the source contact layer 114), and including a lower region (e.g., 601) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 28, lines 55-67; Col. 29, lines 1-3) on a side of the first semiconductor layer (e.g., the source contact layer 114) and an upper region (602/603) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 28, lines 55-67; Col. 29, lines 1-18) positioned above the lower region (601); and
       a charge accumulation part (e.g., 54) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 19, lines 5-57) provided between the semiconductor body (e.g., 60) and the conductive layers (e.g., 146, 246), wherein
       an impurity concentration of the lower region (e.g., 601) (Shimizu, Figs. 20C-20D, Col. 30, lines 23-67; Col. 31, lines 1-14) of the semiconductor body (60) is higher than that of the upper region (602/603).
Further, Shimizu does not specifically disclose that an impurity concentration of the lower region of the semiconductor body is higher than that of the first semiconductor layer.
However, Shimizu teaches that the lower region (601) (Shimizu, Figs. 20C-20D, Col. 28, lines 20-67; Col 29, lines 1-13; Col. 30, lines 51-67; Col. 31, lines 1-14) of the vertical semiconductor channel region is formed by the anneal process, and the vertical dopant concentration profile within the vertical semiconductor channel region depends on the type of impurities. The concentration profile is adjusted to provide enhancement in the gate-induced drain leakage (GIDL) current (Shimizu, Figs. 20C-20D, Col. 32, lines 51-67; Col 33, lines 1-27) that is advantageous for a faster erase operation for the three-dimensional device. Specifically, an impurity concentration of the first semiconductor layer including the source contact layer (114) (Shimizu, Figs. 13E, 19, 20C-20D, Col. 23, lines 56-64) is in a range from 2x1020/cm3 to 8x1020/cm3, and an impurity concentration of the lower region (601) (Shimizu, Fig. 20D, Col. 30, lines 66-67; Col. 31, lines 1-2) of the semiconductor body includes n-type impurities (e.g., As) with the peak concentration in a range from 2x1020/cm3 to 2x1021/cm3 or greater n-type dopant concentrations can be used.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor storage device of Shimizu by adjusting the dopant concentration profile within the vertical semiconductor channel as taught by Shimizu to have the semiconductor storage device, wherein an impurity concentration of the lower region of the semiconductor body is higher than that of the first semiconductor layer in order to provide improved three-dimensional memory devices that exhibit improved erase operation performance by providing a sharp p-n junction at the level of the source-select gate electrode layer to enable sufficient GIDL current for cell erase operations (Shimizu, Col. 4, lines 2-17; Col. 33, lines 21-27).
Regarding Claim 2, Shimizu discloses the device of Claim 1. Further, Shimizu discloses the device, wherein the impurity concentration of the lower region (e.g., 601) (Shimizu, Figs. 20C-20D, Col. 30, lines 23-67; Col. 31, lines 1-14) is higher than that of the upper region (602/603) of the semiconductor body.
Regarding Claim 3, Shimizu discloses the device of Claim 1. Further, Shimizu discloses the device, wherein the upper region (602/603) (Shimizu, Figs. 20C-20D, Col. 30, lines 23-67; Col. 31, lines 1-14) includes both an n-type impurity and a p-type impurity.
Regarding Claim 4, Shimizu discloses the device of Claim 2. Further, Shimizu discloses the device, wherein the upper region (602/603) (Shimizu, Figs. 20C-20D, Col. 30, lines 23-67; Col. 31, lines 1-14) includes both an n-type impurity and a p-type impurity.
Regarding Claim 5, Shimizu discloses the device of Claim 1. Further, Shimizu discloses the device, further comprising a connection part (e.g., a lower part of the channel layer 60 extending in horizontal direction, as in Fig. 13E) (Shimizu, Figs. 13E, 19, 20C-20D, Col. 20, lines 43-60; Col. 30, lines 23-67; Col. 31, lines 1-14) connecting the first semiconductor layer (e.g., the source contact layer 114) and the lower region (601) in a direction crossing the stacking direction.
Regarding Claim 6, Shimizu discloses the device of Claim 2. Further, Shimizu discloses the device, further comprising a connection part (e.g., a lower part of the channel layer 60 extending in horizontal direction, as in Fig. 13E) (Shimizu, Figs. 13E, 19, 20C-20D, Col. 20, lines 43-60; Col. 30, lines 23-67; Col. 31, lines 1-14) connecting the first semiconductor layer (e.g., the source contact layer 114) and the lower region (601) in a direction crossing the stacking direction.
Regarding Claim 7, Shimizu discloses the device of Claim 3. Further, Shimizu discloses the device, further comprising a connection part (e.g., a lower part of the channel layer 60 extending in horizontal direction, as in Fig. 13E) (Shimizu, Figs. 13E, 19, 20C-20D, Col. 20, lines 43-60; Col. 30, lines 23-67; Col. 31, lines 1-14) connecting the first semiconductor layer (e.g., the source contact layer 114) and the lower region (601) in a direction crossing the stacking direction.
Regarding Claim 8, Shimizu discloses the device of Claim 5. Further, Shimizu discloses the device, wherein an impurity concentration27 of the connection part (e.g., a lower part of the lower region 601 corresponding to the source contact layer 114 has lower concentration of n-type impurity, such as arsenic (As), than that of the upper part of the lower region 601, as in Fig. 20D) (Shimizu, Fig. 20D, Col. 30, lines 51-67; Col. 31, lines 1-14) is lower than that of the lower region (601), but does not specifically disclose that an impurity concentration of the connection part is higher than that of the first semiconductor layer.
However, Shimizu teaches that the lower region (601) (Shimizu, Figs. 20C-20D, Col. 28, lines 20-67; Col 29, lines 1-13; Col. 30, lines 51-67; Col. 31, lines 1-14) of the vertical semiconductor channel region is formed by the anneal process, and the vertical dopant concentration profile within the vertical semiconductor channel region depends on the type of impurities, and is adjusted to provide enhancement in the gate-induced drain leakage (GIDL) current (Shimizu, Figs. 20C-20D, Col. 32, lines 51-67; Col 33, lines 1-27) that is advantageous for a faster erase operation for the three-dimensional device; specifically, an impurity concentration of the first semiconductor layer including the source contact layer (114) (Shimizu, Figs. 13E, 19, 20C-20D, Col. 23, lines 56-64) is in a range from 2x1020/cm3 to 8x1020/cm3, and an impurity concentration of the lower region (601) (Shimizu, Fig. 20D, Col. 30, lines 66-67; Col. 31, lines 1-2) of the semiconductor body includes n-type impurities (e.g., As) with the peak concentration in a range from 2x1020/cm3 to 2x1021/cm3 or greater n-type dopant concentrations can be used.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor storage device of Shimizu by adjusting the dopant concentration profile within the vertical semiconductor channel as taught by Shimizu, wherein the dopant concentration profile includes a connecting part to have the semiconductor storage device, wherein an impurity concentration of the connection part is higher than that of the first semiconductor layer in order to provide improved three-dimensional memory devices that exhibit improved erase operation performance by providing a sharp p-n junction at the level of the source-select gate electrode layer to enable sufficient GIDL current for cell erase operations (Shimizu, Col. 4, lines 2-17; Col. 33, lines 21-27).
Regarding Claim 9, Shimizu discloses the device of Claim 6. Further, Shimizu discloses the device, wherein an impurity concentration27 of the connection part (e.g., a lower part of the lower region 601 corresponding to the source contact layer 114 has lower concentration of n-type impurity, such as arsenic (As), than that of the upper part of the lower region 601, as in Fig. 20D) (Shimizu, Fig. 20D, Col. 30, lines 51-67; Col. 31, lines 1-14) is lower than that of the lower region (601), but does not specifically disclose that an impurity concentration of the connection part is higher than that of the first semiconductor layer.
However, Shimizu teaches that the lower region (601) (Shimizu, Figs. 20C-20D, Col. 28, lines 20-67; Col 29, lines 1-13; Col. 30, lines 51-67; Col. 31, lines 1-14) of the vertical semiconductor channel region is formed by the anneal process, and the vertical dopant concentration profile within the vertical semiconductor channel region depends on the type of impurities, and is adjusted to provide enhancement in the gate-induced drain leakage (GIDL) current (Shimizu, Figs. 20C-20D, Col. 32, lines 51-67; Col 33, lines 1-27) that is advantageous for a faster erase operation for the three-dimensional device; specifically, an impurity concentration of the first semiconductor layer including the source contact layer (114) (Shimizu, Figs. 13E, 19, 20C-20D, Col. 23, lines 56-64) is in a range from 2x1020/cm3 to 8x1020/cm3, and an impurity concentration of the lower region (601) (Shimizu, Fig. 20D, Col. 30, lines 66-67; Col. 31, lines 1-2) of the semiconductor body includes n-type impurities (e.g., As) with the peak concentration in a range from 2x1020/cm3 to 2x1021/cm3 or greater n-type dopant concentrations can be used.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor storage device of Shimizu by adjusting the dopant concentration profile within the vertical semiconductor channel as taught by Shimizu, wherein the dopant concentration profile includes a connecting part to have the semiconductor storage device, wherein an impurity concentration of the connection part is higher than that of the first semiconductor layer in order to provide improved three-dimensional memory devices that exhibit improved erase operation performance by providing a sharp p-n junction at the level of the source-select gate electrode layer to enable sufficient GIDL current for cell erase operations (Shimizu, Col. 4, lines 2-17; Col. 33, lines 21-27).
Regarding Claim 10, Shimizu discloses the device of Claim 7. Further, Shimizu discloses the device, wherein an impurity concentration27 of the connection part (e.g., a lower part of the lower region 601 corresponding to the source contact layer 114 has lower concentration of n-type impurity, such as arsenic (As), than that of the upper part of the lower region 601, as in Fig. 20D) (Shimizu, Fig. 20D, Col. 30, lines 51-67; Col. 31, lines 1-14) is lower than that of the lower region (601), but does not specifically disclose that an impurity concentration of the connection part is higher than that of the first semiconductor layer.
However, Shimizu teaches that the lower region (601) (Shimizu, Figs. 20C-20D, Col. 28, lines 20-67; Col 29, lines 1-13; Col. 30, lines 51-67; Col. 31, lines 1-14) of the vertical semiconductor channel region is formed by the anneal process, and the vertical dopant concentration profile within the vertical semiconductor channel region depends on the type of impurities, and is adjusted to provide enhancement in the gate-induced drain leakage (GIDL) current (Shimizu, Figs. 20C-20D, Col. 32, lines 51-67; Col 33, lines 1-27) that is advantageous for a faster erase operation for the three-dimensional device; specifically, an impurity concentration of the first semiconductor layer including the source contact layer (114) (Shimizu, Figs. 13E, 19, 20C-20D, Col. 23, lines 56-64) is in a range from 2x1020/cm3 to 8x1020/cm3, and an impurity concentration of the lower region (601) (Shimizu, Fig. 20D, Col. 30, lines 66-67; Col. 31, lines 1-2) of the semiconductor body includes n-type impurities (e.g., As) with the peak concentration in a range from 2x1020/cm3 to 2x1021/cm3 or greater n-type dopant concentrations can be used.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor storage device of Shimizu by adjusting the dopant concentration profile within the vertical semiconductor channel as taught by Shimizu, wherein the dopant concentration profile includes a connecting part to have the semiconductor storage device, wherein an impurity concentration of the connection part is higher than that of the first semiconductor layer in order to provide improved three-dimensional memory devices that exhibit improved erase operation performance by providing a sharp p-n junction at the level of the source-select gate electrode layer to enable sufficient GIDL current for cell erase operations (Shimizu, Col. 4, lines 2-17; Col. 33, lines 21-27).
Regarding Claim 21, Shimizu discloses the device of Claim 1. Further, Shimizu does not specifically disclose that a phosphorus concentration of the lower region of the semiconductor body is higher than that of the first semiconductor layer. However, Shimizu teaches an embodiment of Fig. 20(C), wherein phosphor atoms are used for the n-type dopant impurities in a lower region (601) of the semiconductor body (601) (Shimizu, Fig. 20C, Col. 30, lines 23-50) of the vertical semiconductor channel region with the atomic concentration in a range from 1x1020/cm3 to 1x1021/cm3 or greater n-type dopant concentrations. The concentration profile is adjusted to provide enhancement in the gate-induced drain leakage (GIDL) current (Shimizu, Figs. 20C-20D, Col. 32, lines 51-67; Col 33, lines 1-27) that is advantageous for a faster erase operation for the three-dimensional device. The impurity concentration of the first semiconductor layer including the source contact layer (114) (Shimizu, Figs. 13E, 19, 20C-20D, Col. 23, lines 56-64) is in a range from 2x1020/cm3 to 8x1020/cm3.
Thus, a person of ordinary skill in the art would recognize that an impurity concentration of the lower region of the semiconductor body greater than 1x1021/cm3 would be greater than an impurity concentration (e.g., 2x1020/cm3 to 8x1020/cm3) of the first semiconductor layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor storage device of Shimizu by adjusting the dopant concentration profile within the vertical semiconductor channel as taught by Shimizu to have the device, wherein a phosphorus concentration of the lower region of the semiconductor body is higher than that of the first semiconductor layer in order to provide improved three-dimensional memory devices that exhibit improved erase operation performance by providing a sharp p-n junction at the level of the source-select gate electrode layer to enable sufficient GIDL current for cell erase operations (Shimizu, Col. 4, lines 2-17; Col. 33, lines 21-27).
Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,741,737 to Huang et al. (hereinafter Huang) in view Shimizu (US Patent No. 10,629,613).
With respect to Claim 1, Huang discloses a semiconductor storage device (e.g., three-dimensional vertical NAND string memory devices including charge storage layer) (Huang, Figs. 1, 10, 11, Col. 2, lines 32-67; Cols. 3-10) comprising:
       a first semiconductor layer (e.g., the source line 11 including first semiconductor layer 12 and second semiconductor layer 15) (Huang, Figs. 1, 10-11, Col. 3, lines 48-64) containing impurities;
       a stacked body (e.g., 18, 20) (Huang, Figs. 1, 10-11, Col. 3, lines 5-25) provided above the first semiconductor layer (e.g., 11), and including insulating layers (e.g., 18) and conductive layers (e.g., 20) that are alternately stacked;
       a semiconductor body (e.g., channel material layer 26) (Huang, Figs. 1, 10-11, Col. 14, lines 20-26) penetrating through the stacked body (e.g., 18,20) in a stacking direction (a vertical direction in Fig. 1) to reach the first semiconductor layer (e.g., 11), and including a lower region (e.g., 34) (Huang, Figs. 1, 10-11, Col. 4, lines 58-67; Col. 5, lines 1-34) on a side of the first semiconductor layer (e.g., the source layer 15) and an upper region (e.g., channel material 26 above an interface 39 between heavily doped channel region and a lightly doped channel region) (Huang, Figs. 1, 10-11, Col. 4, lines 58-65) positioned above the lower region (34); and
       a charge accumulation part (e.g., 30) (Huang, Figs. 1, 10-11, Col. 4, lines 35-49) provided between the semiconductor body (e.g., 26) and the conductive layers (e.g., 20), wherein
       an impurity concentration of the lower region (e.g., heavily doped channel region 34) (Huang, Figs. 1, 10-11, Col. 4, lines 58-67; Col. 5, lines 1-34; Col. 8, lines 16-22) of the semiconductor body (26) is higher than that of the upper region (e.g., a lightly doped channel region 26 above an interface 39 between heavily doped channel region and a lightly doped channel region).
Further, Huang does not specifically disclose that an impurity concentration of the lower region of the semiconductor body is higher than that of the first semiconductor layer.
However, Shimizu teaches that the lower region (601) (Shimizu, Figs. 20C-20D, Col. 28, lines 20-67; Col 29, lines 1-13; Col. 30, lines 51-67; Col. 31, lines 1-14) of the vertical semiconductor channel region is formed by the anneal process, and the vertical dopant concentration profile within the vertical semiconductor channel region depends on the type of impurities, and is adjusted to provide enhancement in the gate-induced drain leakage (GIDL) current (Shimizu, Figs. 20C-20D, Col. 32, lines 51-67; Col 33, lines 1-27) that is advantageous for a faster erase operation for the three-dimensional device; specifically, an impurity concentration of the first semiconductor layer including the source contact layer (114) (Shimizu, Figs. 13E, 19, 20C-20D, Col. 23, lines 56-64) is in a range from 2x1020/cm3 to 8x1020/cm3, and an impurity concentration of the lower region (601) (Shimizu, Fig. 20D, Col. 30, lines 66-67; Col. 31, lines 1-2) of the semiconductor body includes n-type impurities (e.g., As) with the peak concentration in a range from 2x1020/cm3 to 2x1021/cm3 or greater n-type dopant concentrations can be used.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor storage device of Huang by adjusting the dopant concentration profile within the vertical semiconductor channel as taught by Shimizu to have the semiconductor storage device, wherein an impurity concentration of the lower region of the semiconductor body is higher than that of the first semiconductor layer in order to provide improved three-dimensional memory devices that exhibit improved erase operation performance by providing a sharp p-n junction at the level of the source-select gate electrode layer to enable sufficient GIDL current for cell erase operations (Shimizu, Col. 4, lines 2-17; Col. 33, lines 21-27).
Regarding Claim 2, Huang in view of Shimizu discloses the device of Claim 1. Further, Huang discloses the device, wherein the impurity concentration of the lower region (e.g., 34) (Huang, Figs. 1, 10-11, Col. 4, lines 58-67; Col. 5, lines 1-34) is higher than that of the upper region (e.g., a lightly doped channel region 26 above an interface 39 between heavily doped channel region and a lightly doped channel region) of the semiconductor body (26).
Regarding Claim 5, Huang in view of Shimizu discloses the device of Claim 1. Further, Huang discloses the device, further comprising a connection part (e.g., a lowest region 38 of the channel layer 26 extending in horizontal direction, as in Fig. 1) (Huang, Figs. 1, 10-11, Col. 5, lines 23-34; Col. 8, lines 50-62) connecting the first semiconductor layer (e.g., the source layer 15) and the lower region (34) in a direction crossing the stacking direction.
Regarding Claim 8, Huang in view of Shimizu discloses the device of Claim 5. Further, Huang does not specifically disclose that an impurity concentration27 of the connection part is lower than that of the lower region and higher than that of the first semiconductor layer.
However, Shimizu teaches the device, wherein an impurity concentration27 of the connection part (e.g., a lower part of the lower region 601 corresponding to the source contact layer 114 has lower concentration of n-type impurity, such as arsenic (As), than that of the upper part of the lower region 601, as in Fig. 20D) (Shimizu, Fig. 20D, Col. 30, lines 51-67; Col. 31, lines 1-14) is lower than that of the lower region (601).
Further, Shimizu teaches that the lower region (601) (Shimizu, Figs. 20C-20D, Col. 28, lines 20-67; Col 29, lines 1-13; Col. 30, lines 51-67; Col. 31, lines 1-14) of the vertical semiconductor channel region is formed by the anneal process, and the vertical dopant concentration profile within the vertical semiconductor channel region depends on the type of impurities, and is adjusted to provide enhancement in the gate-induced drain leakage (GIDL) current (Shimizu, Figs. 20C-20D, Col. 32, lines 51-67; Col 33, lines 1-27) that is advantageous for a faster erase operation for the three-dimensional device; specifically, an impurity concentration of the first semiconductor layer including the source contact layer (114) (Shimizu, Figs. 13E, 19, 20C-20D, Col. 23, lines 56-64) is in a range from 2x1020/cm3 to 8x1020/cm3, and an impurity concentration of the lower region (601) (Shimizu, Fig. 20D, Col. 30, lines 66-67; Col. 31, lines 1-2) of the semiconductor body includes n-type impurities (e.g., As) with the peak concentration in a range from 2x1020/cm3 to 2x1021/cm3 or greater n-type dopant concentrations can be used.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor storage device of Huang by adjusting the dopant concentration profile within the vertical semiconductor channel as taught by Shimizu, wherein the dopant concentration profile includes a connecting part to have the semiconductor storage device, wherein an impurity concentration27 of the connection part is lower than that of the lower region and higher than that of the first semiconductor layer in order to provide improved three-dimensional memory devices that exhibit improved erase operation performance by providing a sharp p-n junction at the level of the source-select gate electrode layer to enable sufficient GIDL current for cell erase operations (Shimizu, Col. 4, lines 2-17; Col. 33, lines 21-27).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,629,613 to Shimizu in view of Lee (US Patent No. 9,627,405).
With respect to Claim 11, Shimizu discloses a semiconductor storage device (e.g., three-dimensional vertical NAND string memory devices including charge storage layer) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 1, lines 9-13; Col. 6, lines 1-10; Cols. 8-32) comprising:
       a first semiconductor layer (e.g., the source-level material layers 10’ including lower source-level semiconductor layer 112, an upper source-level semiconductor layer 116, and the source contact layer 114) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 8, lines 4-56; Col. 9, lines 16-61; Col. 23, lines 27-67; Col. 24, lines 1-25) containing impurities;
       a stacked body (e.g., 132, 146, 232, 246) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 27, lines 4-16) provided above the first semiconductor layer (e.g., 10’), and including insulating layers (e.g., 132,232) and conductive layers (e.g., 146,246) that are alternately stacked;
       a semiconductor body (e.g., a vertical semiconductor channel material layer 60) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 19, lines 5-9; Col. 20, lines 15-42; Col. 28, lines 35-54) penetrating through the stacked body (e.g., 132, 146, 232, 246) in a stacking direction (a vertical direction in Figs. 13E and 19) to reach the first semiconductor layer (e.g., the source-level layers 10’ including the source contact layer 114), and including a lower region (e.g., 601) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 28, lines 55-67; Col. 29, lines 1-3) on a side of the first semiconductor layer (e.g., the source contact layer 114) and an upper region (602/603) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 28, lines 55-67; Col. 29, lines 1-18) positioned above the lower region (601); and
       a charge accumulation part (e.g., 54) (Shimizu, Figs. 13E, 19, 20A-20D, Col. 19, lines 5-57) provided between the semiconductor body (e.g., 60) and the conductive layers (e.g., 146, 246), wherein
       an impurity concentration of the lower region (e.g., 601) (Shimizu, Figs. 20C-20D, Col. 30, lines 23-67; Col. 31, lines 1-14) of the semiconductor body (60) is higher than that of the upper region (602/603),
       the lower region (e.g., 601) including an n-type impurity, and
       the upper region (602/603) including both of an n-type impurity and a p-type impurity.
	Further, Shimizu does not specifically disclose that the lower region does not include a p-type impurity. However, Lee teaches the channel layer (Lee, Fig. 2A, Col. 6, lines 7-22; Col. 7, lines 33-67; Col. 8, lines 1-17) comprising a source-side channel region Ps having doped regions A1 and A2 to provide higher threshold voltage than a memory cell channel region Pm. Specifically, the source-side channel region Ps includes a first doped region A1 including a first dopant D1 and a second doped region including a second dopant D2, wherein the first dopant D1 is an N type dopant and the second dopant D2 is a P type dopant such that a PN diode structure is formed inside the source-side channel region Ps through the first doped region A1 including the N-type dopant D1 and the second doped region A2 including the P-type dopant D2. The memory cell channel region Pm (Lee, Figs. 1, 2A, Col. 8, lines 1-2) includes N-type doped layer. The source-side channel region Ps (Lee, Fig. 2A, Col. 9, lines 52-59) has a higher threshold voltage than the memory cell channel region Pm, such that it is possible to reduce off-current leakage of the source select transistor and to improve erase characteristics of the memory device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor storage device of Shimizu by forming source-side channel region including a first doped region having a first dopant and a second doped region having a second dopant as taught by Lee to have the semiconductor storage device, comprising the lower region including an n-type impurity, but not a p-type impurity in order to provide the source-side channel region having a higher threshold voltage than the memory cell channel region to reduce off-current leakage of the source select transistor and to improve erase characteristics of the memory device (Lee, Col. 6, lines 16-19; Col. 9, lines 52-59).
Regarding Claim 12, Shimizu in view of Lee discloses the device of Claim 11. Further, Shimizu discloses the device, further comprising a connection part (e.g., a lower part of the channel layer 60 extending horizontal direction on the lower surface of the dielectric core layer 62, as in Fig. 13E) (Shimizu, Figs. 13E, 19, 20C-20D, Col. 20, lines 43-60; Col. 30, lines 23-67; Col. 31, lines 1-14) connecting to the lower region in a direction crossing the stacking direction.
Regarding Claim 13, Shimizu in view of Lee discloses the device of Claim 12. Further, Shimizu discloses the device, wherein an impurity concentration27 of the connection part (e.g., a lower part of the lower region 601 corresponding to the source contact layer 114 has lower concentration of n-type impurity, such as arsenic (As), than that of the upper part of the lower region 601, as in Fig. 20D) (Shimizu, Fig. 20D, Col. 30, lines 51-67; Col. 31, lines 1-14) is lower than that of the lower region (601).
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Shimizu does not anticipate at least the features recited in at least Applicant's independent claim 1 (and features similarly recited in independent claim 11)” (page of Applicant’s Remarks), Examiner submits that claim 1 was rejected under 35 U.S.C. 103 as obvious over US Patent No. 10,629,613 to Shimizu, but not under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu. Further, claim 1 and claim 11 recite different features. Specifically, claim 1 recites “an impurity concentration of the lower region of the semiconductor body is higher than that of the first semiconductor layer” and claim 11 recites “an impurity concentration of the lower region of the semiconductor body is higher than that of the upper region”.
Regarding rejection of claim 1, Shimizu teaches that the lower region (601) of the semiconductor body includes n-type impurities (e.g., As) with the peak concentration in a range from 2x1020/cm3 to 2x1021/cm3 or greater n-type dopant concentrations can be used (Col. 30, lines 66-67; Col. 31, lines 1-2), and an impurity concentration of the first semiconductor layer including the source contact layer (114) (Shimizu, Figs. 13E, 19, 20C-20D, Col. 23, lines 56-64) is in a range from 2x1020/cm3 to 8x1020/cm3. Shimizu explicitly teaches that an impurity concentration of the lower region of the semiconductor body can be greater than that in a range of 2x1020/cm3 to 2x1021/cm3. In Shimizu, the vertical dopant concentration profile of the semiconductor channel is adjusted to provide enhancement in the gate-induced drain leakage (GIDL) current for the faster erase operation in the three-dimensional device.
Thus, a person of ordinary skill in the art would recognize that an impurity concentration of the lower region of the semiconductor body greater than 2x1021/cm3 would be greater than an impurity concentration (e.g., 2x1020/cm3 to 8x1020/cm3) of the first semiconductor layer. Therefore,  it would be obvious to adjust the dopant concentration profile within the vertical semiconductor channel of a specific embodiment of Shimizu to have an impurity concentration of the lower region of the semiconductor body as claimed in claim 1 to provide improved three-dimensional memory devices that exhibit improved erase operation performance by providing a sharp p-n junction at the level of the source-select gate electrode layer to enable sufficient GIDL current for cell erase operations (Shimizu, Col. 4, lines 2-17; Col. 33, lines 21-27).
Thus, the above applicant’s arguments are not persuasive, and the rejection of claim 1 under 35 U.S.C. 103 as obvious over US Patent No. 10,629,613 to Shimizu is maintained.
Regarding dependent claims 2-10 which depend on the independent Claim 1, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891